Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Preliminary Amendment filed 3 November 2020 has been entered. Claims 1-20 are pending.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As an initial matter, a complete reply to this requirement may necessitate more than one election.
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-10, drawn to a cut-off saw having a brushless electric motor whose output shaft is operable at a maximum speed greater than 10,000 rpm, a battery pack that includes a nominal voltage up to 20 volts and that is configured to output at least 100 amperes of current to sustain a power output of at least 1800 watts, a drive pulley, and a driven pully.
Group 2, claim(s) 11-19, drawn to a cut-off saw having a support arm, a rear handle, a battery pack positioned between a cutting wheel and the rear handle, a battery receptacle, and a battery cover.
Group 3, claim(s) 20, drawn to a cut-off saw where a housing defines a rear intake, a front intake, and an exhaust opening.

Groups 1 and 2 lack unity of invention even though the inventions of these groups require the technical features of a cut-off saw having a housing, a motor in the housing, a battery pack that powers the motor, and a cutting wheel. These technical features do not constitute a special technical feature as they do not make a contribution over the prior art in view of US Pub. No. 2015/0038064 A1 to Elfner et al. Elfner discloses  a cut-off saw (see Figs. 1-3) including a housing 2, a motor 19 in the housing 2 (see the position of the motor 19 at the proximal end of the arm 5 in Fig. 4, where Figs. 1-3 show the housing 2 covering the motor 19), a battery pack 13 that powers the motor (see paragraph 35), and a cutting wheel 7.
Groups 1 and 3 lack unity of invention even though the inventions of these groups require the technical features of a cut-off saw having a housing, a motor within the housing, and a cutting wheel. These technical features do not constitute a special technical feature as they do not make a contribution over the prior art in view of Elfner. Elfner discloses  a cut-off saw (see Figs. 1-3) including a housing 2, a motor 19 within the housing 2 (see the position of the motor 19 at the proximal end of the arm 5 in Fig. 4, where Figs. 1-3 show the housing 2 covering the motor 19), and a cutting wheel 7.
Groups 2 and 3 lack unity of invention even though the inventions of these groups require the technical features of a cut-off saw having a housing, a support arm coupled to and extending from the housing in a first direction, a cutting wheel supported by the support arm, a rear handle extending from the housing in an opposite, second direction, and a motor in the housing. These technical features do not constitute a special technical feature as they do not make a contribution over the prior art in view of Elfner. Elfner discloses  a cut-off saw (see Figs. 1-3) including a housing 2, a support arm 5 coupled to and extending from the housing 2 in a first direction (a direction to the right relative to Fig. 1), a cutting 
With the Applicant having elected Invention I above, this application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, claim 2, drawn to a produced sound pressure .
Group B, claim 3, drawn to a saw weight.
Group C, claim 4, drawn to a cutting wheel rotational speed.
Group D, claim 5, drawn to a hand-arm vibration level.
Group E, claim 6, drawn to  a motor power output .
Group F, claim 7, drawn to a motor current drawn in the absence of a load.
Group G, claim 8, drawn to pulley rotational axes details.
Group H, claim 9, drawn to a particular reduction in rotational speeds.
Claim 1 will be examined regardless of which of Groups A-H is elected. Groups A-H lack unity of invention because even though the inventions of these groups require the technical features of claim 1, the technical features of claim 1 do not constitute a special technical feature as they do not make a contribution over the prior art in view of Elfner as modified in the rejection of claim 1 under 35 USC 103 below.
During a pair of telephone conversations with Applicant’s representative Edward Evans on 3 March 2022 and on 9 March 2022, respectively, a provisional election was made without traverse to 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Prior Art Notes
First, the video titled NFG RC KRAKEN VEKTA.5 LSE - MGM ESC BRUSHLESS BEAST Build Series Part 5 - IT'S HERE! by RC Tanks & Trucks 24/7 obtained from www.youtube.com on 9 March 2022 provides evidence that the LMT 3080 motor was available at least as early as 30 May 2018.
Second, the Non-Patent Literature document What is a Battery C Rating by Power Sonic (obtained from www.power-sonic.com on 9 March 2022) provides the formula I = Cr * Er, where I is the current of charge or discharge in amperes, Cr is the C rating of the battery, and Er is the rated energy of the battery in amp-hours. This formula is relied upon below in discussions of the teachings of the HRB battery reference.
Third, the HRB battery reference has a ‘Date First Available’ of 14 March 2017 as listed at page 5 of the document toward the end of the ‘Product Information’ section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0038064 A1 to Elfner et al. in view of LMT 3080 by MGM Controllers (obtained from www.mgm-controllers.com on 9 March 2022; hereinafter referred to as ‘the LMT motor’), HRB 2packs 3S Lipo Battery (obtained from www.amazon.com on 9 March 2022; hereinafter referred to as ‘HRB battery’), V-Belt vs. Synchronous Belt – 5 Reasons To Upgrade Your Belt Drive by IBT Inc (obtained from www.ibtinc.com on 9 March 2022; hereinafter referred to as ‘IBT Inc’), and US Pub. No. 2001/0000552 A1 to Watson.
Regarding claim 1, Elfner discloses a cut-off saw 1 comprising: 
a housing 2; 
an electric motor 19 supported within the housing 2 (see paragraph 13 describing the motor 19 as being electric; see also paragraph 35; the position of the motor 19 in Fig. 4, with Figs. 1-3 providing evidence that the motor 19 is supported within the housing 2 because the motor 19 is not visible from the exterior of the housing 2), the motor 19 including an output shaft 37 (see Fig. 6); 
a battery pack 13 coupled to the housing 2 (see Fig. 1) for providing power to the motor 19 (see paragraph 35); 
a drive pulley 24 coupled to the output shaft 37 (see Fig. 6); 
a driven pulley 25 connected to the drive pulley 24 by a belt 22 (see Fig. 6); and 
a cutting wheel 7 coupled to the driven pulley 25 for co-rotation therewith (see Fig. 6), the cutting wheel 7 including a diameter (see Fig. 1).  
brushless; that the motor is operable at a maximum speed greater than 10,000 revolutions per minute; that the battery pack includes a nominal voltage up to 20 volts and is configured to output at least 100 amperes of current to the motor to sustain a power output of at least 1800 watts; that the belt is a synchronous belt; that the diameter of the cutting wheel is less than 12 inches, all as required by claim 1.
First regarding the motor, the LMT 3080 motor reference is pertinent to the problem of providing a high power electric motor – since the inventive cut-off saw includes an electric motor, a problem faced by the inventor includes selecting a particular electric motor. The LMT 3080 motor is brushless motor (see the text under the ‘LMT 3080 for Cars’ header) that is operable at a maximum speed greater than 10,000 revolutions per minute (see the ‘Maximum RPM’ listing of 50,000 at the ‘Parameters’ section on page 5 of the document). The LMT 3080 motor is advantageous because it provides incredible power and high efficiency (see the text under the ‘LMT 3080 for Cars’ header). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the LMT 3080 motor in place of the generic motor of Elfner in order to provide a motor with incredible power and high efficiency.  Additionally, this modification is obvious under KSR Rationale B – Simple substitution of one known, equivalent element for another to obtain predictable results. Elfner teaches a cut-off saw which differs from that claimed by the substitution of a brushless motor operable at a maximum speed greater than 10,000 revolutions per minute in place of the generic motor of Elfner, and the LMT 3080 motor is such a motor . One of ordinary skill in the art could have substituted the particular LMT 3080 motor in place of the generic motor of Elfner, and the results of the substitution would have been predictable because each motor merely converts electrical energy that is input into a rotational power that is output.
Second regarding the battery pack, the HRB battery reference is pertinent to the problem of providing portable electric power  – since the inventive cut-off saw includes a battery pack, a problem HRB battery teaches a battery pack that includes a nominal voltage of up to 20 volts (see the 11.1 V rating of the battery; note that the recitation ‘of up to 20 volts’ is interpreted as including any nominal voltage of 20 V or less), and HRB battery further teaches that the battery pack is configured to output at least 100 amperes of current to a motor to sustain a power output of at least 1800 watts (first, the battery has an energy rating of 6000 mAh, which is equal to 6 Ah; second, the formula I = Cr * Er provides that the current of discharge = 60C * 6 Ah = 360 A, so HRB battery teaches a discharge current of 360 A, which is “at least 100 amperes”; finally, using the formula P = IV, the power output by the battery is equal to P = 360 A * 11.1 V = 3996 W, which is “at least 1800 watts”). HRB battery teaches that its battery pack is advantageous because it provides an excellent value without loss of performance, has a long cycle life, has a low resistance, high reliability, and excellent consistency (see the final paragraph at page 3). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the battery of HRB battery in place of the generic battery of Elfner in order to provide a battery with an excellent value without loss of performance,  achieve a long cycle life, obtain a low resistance, obtain high reliability, and obtain excellent consistency. Additionally, this modification is obvious under KSR Rationale B – Simple substitution of one known, equivalent element for another to obtain predictable results. Elfner teaches a cut-off saw which differs from that claimed by the substitution of the battery of having a nominal voltage of up to 20 volts and an output of at least 100 amperes of current to the motor to sustain a power of at least 1800 watts in place of the generic battery of Elfner, and HRB battery teaches such a battery. One of ordinary skill in the art could have substituted the particular battery of HRB battery 
Third regarding the belt, IBT Inc is pertinent to the problem of providing a transmission for rotary power  – since the inventive cut-off saw includes a transmission having a belt, a problem faced by the inventor includes selecting a particular style of belt for the transmission. IBT Inc teaches a power transmission belt that is a synchronous belt (see the first paragraph under the ‘Upgrading Your V-Belt…’ header). IBT Inc teaches that a synchronous belt offers a variety of advantages including they eliminate maintenance hassles because re-tensioning is not required, they are highly efficiency, they reduce energy use, they can save space in high load applications, and they are less susceptible to wear in high load applications (see the paragraphs with headers 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the cut-off saw of Elfner to have its belt be a synchronous belt as taught by IBT Inc in order to avoid re-tensioning, provide high efficiency, reduce energy use, save space, and/or reduce wear.
Fourth regarding the cutting wheel diameter, Watson teaches that a cut-off saw having a cutting wheel having a small diameter, in particular a diameter of 4” to 5.5” (see paragraph 2). Watson teaches that providing a cutting wheel with a small diameter is advantageous because it allows a thinner kerf, resulting in less energy usage and longer battery life (see paragraph 2). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the diameter
of the blade of Elfner to be less than 12 inches as taught by Watson in order to allow for a thinner kerf, thus achieving advantages of less energy use and longer battery life. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elfner as modified by LMT 3080, HRB battery, IBT Inc, and Watson as applied to claim 1 above, and further in view of Stihl Cutquik 9” 36v Cordless Cut-off Saw (BareTool) TSA 230 by Ohio Powertool (obtained from www.ohiopowertool.com on 9 March 2022; hereinafter referred to as ‘Stihl TSA 230’), and as evidenced by Best New Tool: Stihl TSA 230 Cutquik Saw by Roy Berendsohn.
claim 3.
Stihl TSA 230, however, teaches a cut-off saw that weighs less than 15 pounds (the saw of Stihl TSA 230 weighs 12.3 lbs. with the recommended battery). Berendsohn, in the Best New Tool article, praises the Stihl TSA 230 for its light weight, noting that the saw has a lot of capability for its weight and that gas engine cutoff saws can weigh more than twice the weight of Stihl TSA 230. Berendsohn is also evidence that the Stihl TSA 230 was available as early as 31 July 2015. 
It would have been obvious to one of ordinary skill in the art to provide the cut-off saw of Elfner, as modified, with a weight less than 15 lbs. in view of the teachings of Stihl TSA 230. First, Elfner itself expresses a desire to have the cut-off saw have a low weight. Stihl TSA 230 teaches that a powerful saw can weigh only 12.3 lbs. with the battery, and therefore one of ordinary skill in the art would be motivated to provide the saw of Elfner as modified with the weight of less than 15 lbs. since this weight is feasible and since the goal of Elfner is to have a low weight. Indeed, this modification is advantageous because it provides a powerful saw that can weigh half that off gasoline powered saws, thus making carrying and maneuvering the saw as easy as possible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724